Citation Nr: 1234008	
Decision Date: 09/28/12    Archive Date: 10/09/12

DOCKET NO.  11-31 741	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to an increased rating, in excess of 50 percent, for posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for essential tremors, to include as secondary to PTSD.

3.  Entitlement to service connection for residuals of a traumatic brain injury.


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney


ATTORNEY FOR THE BOARD

Christine C. Kung, Counsel


INTRODUCTION

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran, who is the appellant in this case, served on active duty from September 1952 to June 1954.

This matter comes on appeal before the Board of Veterans' Appeals (Board) from May 2011 and November 2011 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.  

The Board notes that in the May 2011 rating decision, the RO indicated that the Veteran submitted a new claim for an increased rating for PTSD and for service connection for essential tremors in May 2009; however, an appeal for an increased rating for PTSD was already before the Board at the time the Veteran submitted the May 2009 statement in support of claim.  The Board denied an increased rating for PTSD in June 2009 and that decision became final.  See 38 C.F.R. § 20.1100 (2011).  Because a claim for an increased rating for PTSD was not final at the time the Veteran submitted the May 2009 statement, however, while it may be considered as an informal claim for service connection for essential tremors, it may not be considered as a new claim for an increased rating for PTSD.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.1103 (2011).  

The Board finds that an April 2011 VA examination report is the earliest document of record, dated subsequent to the June 2009 Board decision, which addresses the Veteran's PTSD.  Under the provisions of 38 C.F.R. § 3.157, a report of examination or hospitalization by VA will be accepted as an informal claim for increased benefits, and the date of such examination or hospitalization will be accepted as the date of receipt of a claim.  Therefore, the Board finds that the date of the Veteran's claim for an increased rating for PTSD is April 20, 2011.  

The issue of entitlement to service connection for essential tremors, to include as secondary to PTSD, is addressed in the REMAND portion of the decision below and is REMANDED to the Department of Veterans Affairs Regional Office.


FINDINGS OF FACT

1.  The Veteran's PTSD is manifested by occupational and social impairment with reduced reliability and productivity due to symptoms of anxiety, claustrophobia, restricted range of effect, sleep difficulty, hypervigilance, and exaggerated startle response.  PTSD does not result in occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood.

2.  The Veteran does not have currently diagnosed residuals of a traumatic brain injury.


CONCLUSIONS OF LAW

1.  The criteria for an increased rating in excess of 50 percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 
38 C.F.R. §§ 4.3, 4.7, 4.130, Diagnostic Code 9411 (2011). 

2.  A traumatic brain injury was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2011).





(CONTINUED ON NEXT PAGE)

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A.  Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  Such notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if there is a favorable disposition of the claim.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107; 38 C.F.R. §§ 3.159, 3.326; see also Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004).  

VA has met its duty to notify and assist the Veteran in this case.  In preadjudicatory May 2011 and August 2011 letters, VA informed the Veteran of the evidence necessary to substantiate claims for an increased rating and for service connection, evidence VA would reasonably seek to obtain, and information and evidence for which the Veteran was responsible.  These letters also provided the Veteran with notice of the type of evidence necessary to establish a disability rating and effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

Service treatment records, VA and private treatment records, lay statements, and VA examinations have been associated with the claims file.  The Board notes specifically that the Veteran was afforded VA examinations in April 2011 and September 2011 to address PTSD and residuals of a traumatic brain injury.  38 C.F.R. § 3.159(c)(4) (2011).  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  As set forth in greater detail below, the Board finds that the VA examinations obtained in this case are adequate as they are predicated on a review of the claims folder and medical records contained therein; contain a description of the history of the disability at issue; include an examination of the Veteran, and clearly indicate that the Veteran does not have a current diagnosis with respect to a claimed traumatic brain injury, and adequately address the applicable rating criteria pertinent to the claim for an increased rating for PTSD.  

Insomuch as the Veteran and his representative contend that VA examinations of record are inadequate with respect to the claim for service connection, the Board finds for the reasons discussed above, that the VA examinations of record are adequate for adjudication.  The Veteran was afforded psychiatric, neuropsychological, and ear, nose and throat (ENT) examinations to assess his claimed traumatic brain injury.  Multiple opinions offered during these examinations confirmed that the Veteran does not have currently diagnosed residuals of a traumatic brain injury.  The VA examiners provided adequate reasons and bases for the opinions rendered based on an accurate factual background, based on the credible, competent, and probative evidence of record.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issues on appeal has been met.  38 C.F.R. § 3.159(c)(4).  

VA has provided the Veteran with every opportunity to submit evidence and arguments in support of his claim, and to respond to VA notices.  The Board notes that while the Veteran more recently indicated in an August 2012 statement, that he had eight years of Reserves service following his period of active duty; the Board finds that such records are not pertinent to the Veteran's claim for an increased rating for PTSD, as they would not relate to the current state of his disability.  Additionally, the Board is denying service connection for residuals of a traumatic brain injury because the Veteran has not established a current diagnosis related to such, and the Board finds that Reserves service records dated in the 1950s and 1960s would not aid in establishing a current diagnosis.  The United States Court of Appeals for Veterans Claims (CAVC) held that the requirement of a current disability is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim.  McClain v. Nicholson, 21 Vet.App. 319, 312 (2007).  The Board finds, therefore, that an additional remand for Reserves service treatment records, dated over 30 years ago, would not aid in establishing diagnosis in relation to the August 2011 claim for service connection for a traumatic brain injury.  For these reasons, the Board finds that remand for such records is not necessary in relation to the Veteran's claims for an increased rating and for service connection for residuals of a traumatic head injury.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the veteran are to be avoided).  The Veteran and his representative have not made the Board aware of any additional evidence that needs to be obtained prior to appellate review.  The Board finds, therefore, that VA has fulfilled its duty to notify and assist the Veteran in substantiating his claims.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2011).  

B.  Law and Analysis

1.  Increased Rating

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities.  The percentage ratings are based on the average impairment of earning capacity and individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2011).  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7 (2011).  Any reasonable doubt regarding a degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2011).  

VA must assess the level of disability from the date of initial application for service connection and determine whether the level of disability warrants the assignment of different disability ratings at different times over the life of the claim, a practice known as a "staged rating."  See Fenderson v. West, 12 Vet. App 119 (1999).  
The United States Court of Appeals for Veterans Claims (Court or CAVC) has also held that staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The relevant temporal focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  Id.  As the Board has discussed in the introduction above, the Veteran's present claim for an increased rating for PTSD was initiated pursuant to an April 2011 VA examination.  Therefore, the relevant temporal focus in this case, is based on evidence dating up to one year prior to April 2011.  The Board has considered whether staged ratings are for consideration; however, as the Board will discuss in further detail below, the evidence of record does not establish that the Veteran's PTSD has increased at any time during the course of the relevant appeals period. 

The Veteran is in receipt of a 50 percent disability rating for PTSD under Diagnostic Code 9411.  A 50 percent rating is assigned for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped, speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411 (2011).

A 70 percent disability rating is assigned for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech that is intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); and inability to establish and maintain effective relationships.  Id.

A 100 percent disability rating is assigned total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, or for the veteran's own occupation or name.  Id.

In applying the above criteria, the Board notes that when it is not possible to separate the effects of the service-connected disability from a nonservice-connected disability, such signs and symptoms shall be attributed to the service-connected disability.  See 38 C.F.R. § 3.102 (2011); Mittleider v. West, 11 Vet. App. 181 (1998) citing Mitchem v. Brown, 9 Vet. App. 136, 140 (1996) (the Board is precluded from differentiating between symptomatology attributed to a nonservice-connected disability and a service-connected disability in the absence of medical evidence which does so.)

In determining the level of impairment under 38 C.F.R. § 4.130, a rating specialist is not restricted to the symptoms provided under the diagnostic code, and should consider all symptoms which affect occupational and social impairment, including those identified in the DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS (4th ed. 1994) (hereinafter DSM- IV).  See Mauerhan v. Principi, 16 Vet. App. 436 (2002).  If the evidence demonstrates that a claimant suffers symptoms or effects that cause an occupational or social impairment equivalent to those listed in that diagnostic code, the appropriate, equivalent rating is assigned.  Id.

Within the DSM-IV, Global Assessment Functioning (GAF) scale scores ranging from 1 to 100, reflect "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); See also Richard v. Brown, 9 Vet. App. 266, 267 (1996).  GAF scores from 71 to 80 reflect transient symptoms, if present, and expectable reactions to psychosocial stressors (e.g., difficulty concentrating after family arguments); resulting in no more than slight impairment in social, occupational, or school functioning (e.g., temporarily falling behind school work).  DSM-IV at 46-47.  GAF scores from 61 to 70 reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, with some meaningful interpersonal relationships.  Id.  GAF scores ranging from 51 to 60 reflect moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  Id.  Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsession rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, inability to keep a job).  Id. GAF scores ranging from 31 to 40 reflect some impairment in reality testing or communication (e.g., speech which is at times illogical, obscure, or irrelevant) or major impairment in several areas such as work or school, family relations, judgment, thinking, or mood (e.g., a depressed patient who avoids friends, neglects family, and is unable to do work).  Id.

In rendering a decision on appeal the Board must also analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40   (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

After a review of all the evidence, lay and medical, the Board finds that, for the entire appeal period, the Veteran's PTSD has been characterized by occupational and social impairment with reduced reliability and productivity due to symptoms of anxiety, claustrophobia, restricted range of effect affect, sleep difficulty, hypervigilance, and exaggerated startle response.  

An April 2011 VA psychiatric examination included a review of the claims file and a discussion of the Veteran's medical history.  The VA examiner stated that the Veteran was last seen for PTSD during a 2009 VA examination and PTSD had remained stable for the past several years.  He stated that symptoms remained in the moderate range overall and were fairly stable with the Veteran's psychiatric medication.   The examination report shows that the Veteran has symptoms of symptoms of anxiety, claustrophobia, restricted range of effect affect, sleep difficulty, hypervigilance, and exaggerated startle response due to PTSD as well as avoidance of stimuli associated with his trauma.  The Veteran did not have other symptoms attributable to PTSD.  The VA examiner concluded that PTSD resulted in occupational and social impairment with reduced reliability and productivity.  The Veteran had a GAF score of 60.  The VA examiner stated that PTSD would result in some decrease in reliability and productivity in his ability to work when he had active symptoms.  The VA examiner stated that overall, the Veteran was very likable and would get along well with others such as customers, peers, or supervisors in a work setting.  PTSD remained the same as when the Veteran was seen in 2009.  He remained active with his children and wife.  He regularly attended church and sang with the choir.  He continued to work on his farm seasonally with cattle pastured on his property, and did chores around his farm.  

A September 2011 VA psychiatric and neuropsychiatric examinations were conducted for the evaluation of the Veteran's claimed traumatic brain injury.  The Veteran was noted to have symptoms of anxiety related to diagnosed PTSD, and had a GAF score of 65.  Mental status examinations were noted to be unremarkable.  The Veteran's sensorium was clear, he was fully oriented.  There was no impairment in memory, attention, calculation, concentration, or executive functions.  Judgment was normal and social interaction was routinely appropriate.   The Veteran's level of occupational and social impairment due to PTSD had not changed and continued to result in occupational and social impairment with reduced reliability and productivity.

In various lay statements, the Veteran reported having symptoms of claustrophobia due to his PTSD.  

Based on findings from the Veteran's VA examinations and his own reports, the Board finds that PTSD has been characterized by symptoms of anxiety, claustrophobia, restricted range of effect affect; sleep difficulty, hypervigilance, and exaggerated startle response.  VA examinations show that the Veteran's PTSD has not increased in severity and has remained stable since he was last evaluated in 2009.  The Board finds that throughout the rating period the Veteran's PTSD symptoms result in occupational and social impairment with reduced reliability and productivity, which is consistent with a 50 percent disability rating under Diagnostic Code 9411.  

The Veteran's GAF scores, shown in April 2011 and September 2011 VA examinations range from 60 to 65, and, reflect mild to moderate symptoms due to PTSD, or some difficulty to moderate difficulty in social and functioning.  See DSM-IV at 46-47.  The April 2011 VA examiner found that overall, PTSD symptoms remained in the moderate range.  The Board finds that the Veteran's current presentation is consistent with his GAF scores ranging from 60 to 65.  The Veteran's GAF scores show that his PTSD is at the most, moderate in degree, and this is consistent with findings on examination.  

PTSD does not result in occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, as described for a higher 70 percent rating for PTSD. An April 2011 VA examiner found that the Veteran would get along well with others such as customers, peers or supervisors in a work setting, that he remained active with his children and wife, and regularly attended church and sang with the choir.  Additionally, VA examinations show that the Veteran did not have impairment in judgment or thinking.  VA examinations completed in both April 2011 and September 2011 do not indicate that the Veteran has occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood due to PTSD.  April 2011 and September 2011 VA examiners found that the Veteran's PTSD had not increased in severity.  Finally, the Veteran's assigned GAF scores do not indicate that PTSD is of such a severity that a higher rating is warranted.  Therefore, the Board finds that a higher 70 percent rating is not warranted for PTSD.   

In reaching the above conclusions, the Board has not overlooked the Veteran's statements with regard to the severity of his PTSD.  The Veteran has provided written statements in support of his claim, further detailing the Veteran's in-sevice experiences.  While the Veteran is competent to provide such statements, and while the Board finds that they are credible, these statements do not relate to the Veteran's current psychiatric presentation, and are therefore of little probative value.  The Veteran has also provided lay evidence describing current symptoms of claustrophobia.  He is competent to attest to his current symptoms, and the Board finds that the Veteran's statements in this regard are credible.  The Board has considered this lay evidence in evaluating the Veteran's assigned rating.  The Board notes, however, in assessing the Veteran's occupational and social impairment due to PTSD, objective medical findings such as GAF scores and opinions provided by VA examination reports, where relevant, have been accorded probative weight in this case.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993) ("[t]he probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion that the physician reaches. . . . the credibility and weight to be attached to these opinions [are] within the province of the adjudicator.")   Based on all of the evidence of record discussed above, the Board continues to find that the Veteran's PTSD symptomatology and the severity of such symptomatology more closely approximates the criteria for a 50 percent evaluation for PTSD.

For these reasons, the Board finds that a preponderance of the evidence is against the appeal for increased rating, in excess of 50 percent for PTSD, and the claim must be denied.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. §§ 4.3, 4.7.

The Board has also considered the potential application of other various provisions, including 38 C.F.R. § 3.321(b)(1), for exceptional cases where schedular evaluations are found to be inadequate.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  However, the Veteran's disability has not been shown to cause interference with employment beyond that contemplated by the Schedule for Rating Disabilities and has not otherwise rendered impractical the application of the regular schedular standards utilized to evaluate the severity of the disability.  The Board finds that the evidence in this case does not reflect an exceptional disability picture such that the available schedular evaluations for the Veteran's service-connected PTSD are inadequate.  A comparison between the level of severity and symptomatology of the Veteran's PTSD as discussed above, with the established criteria found in the rating schedule shows that the rating criteria reasonably describes the Veteran's disability level and symptomatology.  There is no indication that the Veteran's PTSD causes impairment with employment over and above that which is contemplated in the assigned schedular rating.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (noting that the disability rating itself is recognition that industrial capabilities are impaired).  Thus, the Board finds that the requirements for referral for an extraschedular evaluation under 38 C.F.R. § 3.321(b)(1) have not been met.  Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995); see also Thun v. Peake, 22 Vet. App. 111 (2008).

2.  Residuals of a Traumatic Brain Injury

In order to establish service connection for a claimed disability, the facts must demonstrate that a disease or injury resulting in current disability was incurred in active military service or, if pre-existing active service, was aggravated therein. 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2011).  Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d) (2011).  

In order to prevail on the issue of service connection on the merits, there must be medical evidence of (1) a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).

In each case where a veteran is seeking service connection for any disability, due consideration shall be given to the places, types, and circumstances of such Veteran's service as shown by such Veteran's service record, the official history of each organization in which such Veteran served, such Veteran's medical records, and all pertinent medical and lay evidence.  38 U.S.C.A. § 1154(a) (West 2002). Under 38 U.S.C.A. § 1154(b) and 38 C.F.R. § 3.304(d), service connection for a combat-related injury may be based on lay statements, alone, but do not absolve a claimant from the requirement of demonstrating current disability and a nexus to service, as to both of which competent medical evidence is generally required.  Beausoleil v. Brown, 8 Vet. App. 459, 464 (1996).  Thus, the provisions of 38 U.S.C.A. § 1154(b) do not allow a combat Veteran to establish service connection with lay testimony alone.  Rather, the statute relaxes the evidentiary requirements for determining what happened during service and is used only to provide a factual basis for a determination that a particular disease or injury was incurred or aggravated in service, not to link the service problem etiologically to a current disability.  Gregory v. Brown, 8 Vet. App. 563, 567 (1996). 

The United States Court of Appeals for the Federal Circuit (Federal Circuit Court) has held that lay evidence is one type of evidence that must be considered and competent lay evidence can be sufficient in and of itself.  The Board, however, retains the discretion to make credibility determinations and otherwise weigh the evidence submitted, including lay evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).  This would include weighing the absence of contemporary medical evidence against lay statements.  In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board may weigh the absence of contemporaneous medical evidence against the lay evidence in determining credibility, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  Buchanan, 451 F.3d 1331.

Generally, the degree of probative value which may be attributed to a medical opinion issued by a VA or private treatment provider takes into account such factors as its thoroughness and degree of detail, and whether there was review of the veteran's claims file.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  Also significant is whether the examining medical provider had a sufficiently clear and well-reasoned rationale, as well as a basis in objective supporting clinical data.  
See Bloom v. West, 12 Vet. App. 185, 187 (1999); Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Claiborne v. Nicholson, 19 Vet. App. 181, 186   (2005) (rejecting medical opinions that did not indicate whether the physicians actually examined the veteran, did not provide the extent of any examination, and did not provide any supporting clinical data).  The Court has held that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).

After reviewing all the evidence of record, lay and medical, the Board finds that the competent, credible, and probative evidence of record demonstrates that the Veteran does not have currently diagnosed residuals of a traumatic brain injury.  

The Veteran has reported that he has a traumatic brain injury as a result of being stunned on several occasions due to mortar and artillery blasts, as well as from a tank firing close to his head.  The Board finds that the Veteran's reports of being stunned by mortar blasts, artillery fire, and tank fire in service are consistent with the circumstances of his service as a combat veteran, and are thus, credible.  See 38 U.S.C.A. § 1154(a) (West 2002); 38 C.F.R. § 3.304(d).  However, the Veteran is still required to demonstrate a nexus between any currently diagnosed residuals of a traumatic brain injury and these reported in-service events.  See Beausoleil v. Brown, 8 Vet. App. 459, 464 (1996).   The Board finds, based on the evidence of record, that while the Veteran has provided credible evidence describing combat exposure in service; he does not have a currently diagnosed traumatic brain injury due to the events described in service.  

Service treatment records do not reflect any diagnoses or treatment that can be related to a traumatic brain injury in service.  The Veteran has reported experiencing vertigo presently; however, a May 1996 VA general medical examination shows that the Veteran did not have the onset of dizziness until 1993.  An October 2005 VA treatment report shows that the Veteran underwent MRI testing, auditory brain stem response (ABR) testing, VNG, EKG, echocardiogram, and carotid dopplers which did not reveal any abnormality or pathology related to the Veteran's disequilibrium.  A traumatic brain injury was not identified pursuant to such testing.  

The Veteran does not have currently diagnosed residuals of a traumatic brain injury.  The Veteran was afforded complete psychiatric, neuropsychological, and ENT examinations to assess his claimed traumatic brain injury in September 2011.  These examinations included a review of the Veteran's claims file and examination of the Veteran.  

A September 2011 VA psychiatric examination shows that the Veteran does not have a currently diagnosed traumatic brain injury.  A mental status examination was unremarkable.  The Veteran's reports of being stunned due to close-range tank fire, exposure to multiple fire fights, and loud noise in service were noted.  The VA examiner found that the Veteran did not have any mental health diagnoses due to his traumatic brain injury claim.  

A September 2011 VA neuropsychological examination also shows that the Veteran does not have a currently diagnosed traumatic brain injury.  The Veteran was evaluated for memory or neurocognitive impairment due to his claimed traumatic brain injury.  The VA examiner indicated that several decades had passed since the claimed traumatic brain injury in service.  He stated that there was insufficient evidence historically, such as an MRI, CT, or neuropsychological testing with specific documentation that would provide any objective evidence of neuropsychological impairment due to the claimed traumatic brain injury.  Neuropsychological testing completed during examination that day was unremarkable.  The VA examiner stated the VA psychiatric examination also noted unremarkable neurocognition on a mental status examination.  The VA examiner opined, therefore, that there was no cognitive disorder or residuals thereof, neuropsychologically, due to the claimed traumatic brain injury on active duty.  

During a September 2011 VA ENT examination, the Veteran reported symptoms of dizziness and reported tinnitus.  When asked about head trauma, the Veteran stated that he has had minor trauma when he ran into doorways but no any history motor vehicle accidents or head trauma.  The Board notes that the Veteran has not identified any specific trauma to the head in service.  The VA examiner discussed pertinent findings in the Veteran's medical records, to include the results of MRI, ABR, VNG, and neuro-radiological testing completed in 2005.  An examination was completed.  After reviewing the Veteran's medical records and the testing performed, the VA examiner opined that the Veteran's dizziness problems were not related to his claimed traumatic brain injury nor were these problems related to "being stunned" in service.  He reasoned that dizziness problems first started many years after the Veteran's separation from service, and if it were truly related to a traumatic brain injury, the VNG would have demonstrated some type of central problem or processing issue on that examination.  MRI scans were negative and did not show any issues, and the Veteran's clinical story did not seem consistent with a peripheral etiology.  The VA examiner stated that it was unclear what the true etiology was behind the Veteran's symptoms, but noted that there could be some vascular component to this given the fact that he had vascular disease extensively.  The VA examiner noted that her rational was based on her experience as an otolaryngologist.  

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  See 38 U.S.C.A. § 1110, 1131; Degmetich v. Brown, 104 F. 3d 1328 (1997).  Three VA different examiners have found, based on current psychological, neuropsychological, and ENT examinations, and on a review of the claims file to include extensive diagnostic testing done in 2005, that the Veteran does not have currently diagnosed residuals of a traumatic brain injury.   According to the United States Court of Appeals for Veterans Claims (CAVC), "the probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion the physician reaches."  Guerrieri v. Brown, 4 Vet. App. 467, 470 (1993).  The credibility and weight to be attached to these opinions is within the province of the Board. Id.  The Board finds that the VA opinions and diagnoses dated in September 2011 are probative in that they included a review of the claims file, considered the Veteran's contentions in support of his claim, and contained a sound bases for finding that the Veteran did not have diagnosed residuals of a traumatic brain injury based on examination of the Veteran and a discussion of the relevant medical evidence of record.  

To the extent that the Veteran's statements attempt to establish a nexus between a claimed traumatic brain injury and service, there is no indication that the Veteran has the medical expertise to render such a diagnosis or opinion, thus, his statements have no probative value in this regard.  A layperson is not competent to provide medical evidence sufficient to establish causation.  Rather, evidence which requires medical knowledge must be provided by someone qualified as an expert by knowledge, skill, experience, training, or education.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Therefore, the Board has accorded little probative weight to the Veteran's lay statements with regard to diagnosis or etiology of claimed residuals of a traumatic brain injury.  

For these reasons, the Board finds based on the credible, competent, and probative evidence of record, that the Veteran does not have currently diagnosed residuals of a traumatic brain injury.  A preponderance of the evidence is against the Veteran's claim for residuals of a traumatic brain injury and the claim must be denied.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

C.  Conclusion

The preponderance of the evidence is against finding that the PTSD has increased in severity to warrant a higher rating evaluation.  The Veteran does not have currently diagnosed residuals of a traumatic brain injury.  The appeal is accordingly denied.  In making this determination, the Board has considered the provisions of 38 U.S.C.A. § 5107(b) regarding benefit of the doubt, but there is not such a state of equipoise of positive and negative evidence to otherwise grant the Veteran's claims.


(CONTINUED ON NEXT PAGE)
ORDER

An increased rating for PTSD in excess of 50 percent is denied.

Service connection for residuals of a traumatic brain injury is denied.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) requires that VA make reasonable efforts to obtain relevant records that the claimant has adequately identified and authorized the VA to obtain.  38 U.S.C.A. § 5103A (West 2002).  In a case of records held by a Federal department or agency, VA shall continue their efforts to obtain these records unless it is reasonably certain that such records do not exist or that further efforts to obtain those records would be futile.  See 38 U.S.C.A. § 5103A(b); 38 C.F.R. § 3.159(c)(2); see also Bell v. Derwinski, 2 Vet. App. 611   (1992); VAOPGCPREC 12-95, 60 Fed. Reg. 43186 (1995) ("...an [agency of original jurisdiction's] failure to consider records which were in VA's possession at the time of the decision, although not actually in the record before the AOJ, may constitute clear and unmistakable error.") 

Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2011).  Active military, naval, or air service includes any period of active duty for training (ADT) during which the individual concerned was disabled or died from a disease or injury incurred in or aggravated in the line of duty, or any period of inactive duty training (IADT) during which the individual concerned was disabled or died from an injury incurred in or aggravated in the line of duty.  38 U.S.C.A. § 101(21) and (24) (West 2002); 
38 C.F.R. § 3.6(a) and (d) (2011).  ADT includes full-time duty performed for training purposes by members of the Reserves and National Guard of any state.  
38 U.S.C.A. § 101(22) (West 2002); 38 C.F.R. § 3.6(c)(1) and (3) (2011). Presumptive periods do not apply to ADT or IADT. Biggins v. Derwinski, 1 Vet. App. 474, 477-78 (1991).  Thus, service connection may be granted for a disability resulting from a disease or injury incurred or aggravated while performing ADT, or from an injury incurred or aggravated while performing IADT.  38 U.S.C.A. 
§§ 101(24), 106, 1131 (West 2002). 

In a more recent August 2012 statement, the Veteran indicated that he was released from active duty to eight years of reserve duty and he contends that claimed essential tremors were present at that time.  Reserves service treatment records have not been associated with the claims file. The Board finds that a remand is required to obtain outstanding Army Reserves service treatment records and to associate them with the claims file. 

Pursuant to VA's duty to assist, VA will provide a medical examination or obtain a medical opinion based upon a review of the evidence of record if VA determines it is necessary to decide the claim.  38 C.F.R. § 3.159(c)(4)(i) (2011).  

The Veteran contends, in various lay statements, that his tremors became prominent in service, approximately three months after the July 1953 armistice of the Korean War.  He also contends that tremors are secondary to service-connected PTSD; due to the consumption of large amounts of coffee in service; and due to stress from incoming fire, claustrophobia from being inside sandbag bunkers, and combat fatigue.  The Veteran, however, has not indicated continuity of symptomatology since service.  He stated, during an April 2012 VA examination, that tremors essentially resolved after service but returned in 1993 after his left knee surgery.

The Veteran has consistently reported noticing tremors in service, in or around October 1953, after the armistice of the Korean War.  While September 2011 and April 2012 VA opinions address whether claimed essential tremors are related to the Veteran's combat experiences in service; they do not indicate whether currently diagnosed essential tremors nonetheless had their onset in service, or are otherwise related to reported tremors in service.  

Service connection may be granted for a disability which is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a) (2011).  In addition, a claimant is entitled to service connection on a secondary basis when it is shown that a service-connected disability has chronically aggravated a nonservice-connected disability.  Allen v. Brown, 7 Vet. App. 439 (1995).  

An April 2012 VA examination included an opinion as to whether essential tremors were due to or aggravated by service-connected PTSD.  However, the VA examiner only provided a rational as to why essential tremors were not proximately due to or a result of PTSD, noting that essential tremors were diagnosed prior to the PTSD and were likely familial in etiology.  The Board finds, however, that the rational provided, does not adequately address the question of aggravation.  In that regard, essential tremors which were diagnosed prior to PTSD and are familial in nature, may nonetheless be aggravated by a later diagnosis of PTSD.  The Board finds, therefore, that a remand for a supplemental opinion is needed for clarification on the issue of aggravation.  See Reonal v. Brown, 5 Vet. App. 458, 461(1993) (to be adequate, a medical opinion must be based upon an accurate factual premise); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (holding "It is the factually accurate, fully articulated, sound reasoning for the conclusion, not the mere fact that the claims file was reviewed, that contributes probative value to a medical opinion").  

On remand, the VA examiner should address any additional evidence associated with the claims file, to include any Army Reserves service treatment records.   

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  The RO/AMC should attempt to verify through official sources periods of active duty for training ("ADT") and inactive duty for training ("IADT") performed by the Veteran while serving with the Army Reserves.  This should include, but is not limited to, contacting the National Personnel Records Center ("NPRC") to verify all the Veteran's dates of service. 

2.  The RO/AMC should obtain any outstanding service treatment records from the Veteran's period of service with the Army Reserves from 1954 to 1962 and should associate them with the claims file.  If the search for such records has negative results, the RO/AMC should notify the Veteran and place a statement to that effect in the Veteran's record.

3.  Thereafter, the RO/AMC should refer the case to the VA examiner who conducted the April 2012 VA examination (or a suitable substitute) for a supplemental medical opinion.  If such examiner indicates that he or she cannot respond to the Board's question without examination of the Veteran, such should be afforded the Veteran.  The claims folder, along with a copy of this remand must be made available to the examiner for review.  The examiner should review the claims folder, to include any additional evidence associated with the claims file, and respond to the following: 

A).  The Veteran has reported noticing right hand tremors, in service, in 1953.  An April 2012 VA opinion indicates that tremors essentially resolved, and the Veteran reported that right hand tremors returned in 1993 after the left knee surgery.  The VA examiner should state whether is at least as likely as not that currently diagnosed tremors had their onset in service, or are otherwise related to the tremors noted in service.  The examiner must provide a complete rational all opinions rendered.

B).  The VA examiner should state whether it is at least as likely as not that diagnosed tremors are permanently aggravated by the Veteran's service-connected PTSD.  

The examiner should note that aggravation is defined for legal purposes as a worsening of the underlying condition versus a temporary flare-up of symptoms.  

The examiner must provide a complete rational for the opinion rendered, noting while essential tremors may have predated the Veteran's diagnosis of PTSD, they may nonetheless be permanently aggravated by PTSD.

C).  If the VA examiner finds that the Veteran's tremors are aggravated by service-connected PTSD, the examiner should indicate the degree of disability due to essential tremors prior to aggravation and the current degree of disability due to essential tremors. 

4.  The RO/AMC must review the examination report to ensure that it is in complete compliance with this remand. If deficient in any manner, the RO/AMC must implement corrective procedures at once. 

5.  When the development requested has been completed, the RO/AMC should readjudicate the appeal in light of any additional evidence added to the claims file.  If the benefits sought are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


